Exhibit 3(iii) PLAN OF MERGER and SHARE EXCHANGE AGREEMENT This Plan of Merger and Share Exchange Agreement (hereinafter call the “Agreement”) is made as of August 4th , 2010 by and between Green Endeavors, Ltd., a Delaware corporation (“Green Delaware”) and Green Endeavors, Inc. a Utah corporation (“Green Utah”). Green Delaware and Green Utah are sometimes referred to as the “Constituent Corporations.” Recitals Whereas, the authorized capital stock of Green Delaware consists of 500,000,000 shares of Common Stock, $0.001 par value of which 70,879,130 are issued and outstanding and 15,000,000 shares of preferred stock, designated in part as Supervoting Preferred and Classes B Preferred, $0.001 par value of which less than 7,000,000 are issued and outstanding. Whereas, the authorized capital stock of Green Utah consists of 1,000,000,000 shares of Common Stock, $0.001 par value of which 0 shares are issued and outstanding and 15,000,000 shares of preferred stock, designated in part as Supervoting Preferred and Class B Preferred, $0.001 par value, of which 0 shares are issued and outstanding. Whereas, the directors of the Constituent Corporations deem it advisable and to the advantage of the Constituent Corporations that Green Delaware merge with and into Green Utah upon the terms and conditions herein provided, for the sole purpose of effecting a change of domicile from the State of Delaware to the State of Utah. Whereas, the merger will have no effect or change in the nature of the business or management of the resulting business operating through the surviving corporation. Agreement Now, therefore, the parties do hereby adopt this Plan of Merger and Share Exchange Agreement as encompassed within this Agreement and do hereby agree that Green Delaware shall merge into Green Utah on the following terms, conditions and other provisions as set forth herein: TERMS AND CONDITIONS A. Merge. Green Delaware shall be merged with and into Green Utah (the “Merger”) and Green Utah shall be the surviving corporation (the “Surviving Corporation”) effective upon the date of August 20, 2010 or when this Agreement is filed with the State of Utah, whichever date is later (the “Effective Date”). B. Succession. On the Effective Date, Green Utah shall continue its corporate existence under the laws of the State of Utah and the separate existence and corporate organization of Green Delaware, except insofar as it may be continued by operation of law, shall be terminated and cease. C. Transfer of Assets and Liabilities.
